DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Fig. 2 directed to a single rotating member installed on a first drive motor.
Species II: Fig. 3 directed to a push-pull rod driven to act by double shafts.
Species III: Fig. 4 massager with 2 massage stations
Species IV: Figs. 5 and 6 gear driven massager with shell.
Species V: Fig. 7 gear riven massage with push-pull rod driven to act by double shafts.
Species VI: Fig. 8  gear driven massager with 2 massage stations
Species VII: Fig. 9 worm and gear driven massager 
Species VIII: Figs. 20, 21 conductive coil driven massager
Species IX: Figs. 22 and 23 screw driven massager.
Species X: Fig. 24, telescoping driven massager.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. 
Species I requires a single rotating member installed on a first drive motor and does not require a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, worm and gear driven massager, conductive coil driven massager, screw driven massager, nor telescoping driven massager.  
Species II requires a push-pull rod driven to act by double shafts and does not require a single rotating member installed on a first drive motor, massager with 2 massage stations, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, worm and gear driven massager, conductive coil driven massager, screw driven massager, nor telescoping driven massager.
Species III requires massager with 2 massage stations and does not require a push-pull rod driven to act by double shafts, a single rotating member installed on a first drive motor, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, worm and gear driven massager, conductive coil driven massager, screw driven massager, nor telescoping driven massager.
Species IV requires gear driven massager with shell and does not require a single rotating member installed on a first drive motor, a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, worm and gear driven massager, conductive coil driven massager, screw driven massager, nor telescoping driven massager.  
Species V requires gear riven massage with push-pull rod driven to act by double shafts and does not require a single rotating member installed on a first drive motor, a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear driven massager with shell, gear driven massager with 2 massage stations, worm and gear driven massager, conductive coil driven massager, screw driven massager, nor telescoping driven massager.  
Species VI requires gear driven massager with 2 massage stations and does not require a single rotating member installed on a first drive motor, a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, worm and gear driven massager, conductive coil driven massager, screw driven massager, nor telescoping driven massager.  
Species VII requires worm and gear driven massager, and does not require a single rotating member installed on a first drive motor a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, conductive coil driven massager, screw driven massager, nor telescoping driven massager.  
Species VIII requires conductive coil driven massager and does not require a single rotating member installed on a first drive motor a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, worm and gear driven massager, screw driven massager, nor telescoping driven massager.  
Species IX requires screw driven massager and does not require a single rotating member installed on a first drive motor a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, worm and gear driven massager, conductive coil driven massager, nor telescoping driven massager.  
Species X requires telescoping driven massager and does not require a single rotating member installed on a first drive motor a push-pull rod driven to act by double shafts, massager with 2 massage stations, gear driven massager with shell,  gear riven massage with push-pull rod driven to act by double shafts, gear driven massager with 2 massage stations, worm and gear driven massager, conductive coil driven massager, and screw driven massager. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Zhihua Han on 2/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785